DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,859,216 and claims 1-20 of U.S. Patent No. 10,670,200. Although the claims at issue are not identical, they are not patentably distinct from each other because applicant merely uses slightly different claim language to claim the same invention.  For example, claim 1 of this application more broadly claims 1 and 9 of U.S. Patent No. 10,859,216 and claims 1 and 6 of U.S. Patent No. 10,670,200.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama ‘687 in view of Katabe et al ‘526.  Sugiyama ‘687 discloses the claimed invention except for the teaching that the ceramic reflector contains a plurality of pores. Sugiyama ‘687 discloses a light emitting device (figures 1a-7b) comprising: a light transmissive member 40 having an upper face, a lower face, and at least one lateral face (figures 1a-7b); a light reflecting member 31 that surrounds the at least one lateral face of the light transmissive member 40 (figures 1a-3b), the light reflecting member 31 being made of a ceramic (para. numbers 20-22); a heat dissipation member 32 (heat dissipating metal 32, see paragraphs number 20 and 31) disposed under the light reflecting member and the light transmissive member (figures 1a-3b), the heat dissipation member having light transmissivity (light is transmitted through opening 32a in the heat dissipation member 32, figures 1b, 2b and 3b); and a light emitting element 10 disposed apart from the heat dissipation member 32 in such a manner as to transmit light from the light emitting element 10 through the heat dissipation member 32 and the light transmissive member 40.
Katabe et al ‘526 teaches a lighting device which includes a ceramic reflector 17 containing a plurality of pores (para. # 28) for efficiently reflecting light to the light transmissive member 11.
It would have been obvious to one skilled in the art before the effective date of applicant’s claimed invention to modify the ceramic reflector of Sughyama ‘687 so as to include a plurality of pores as taught by Katabe et al ‘526 in order to efficiently reflect light to the light transmissive member of Sughyama ‘687.
Regarding claim 2, the light emitting device according to claim 1, wherein the light reflecting member 31 is disposed in contact with the at least one lateral face of the light transmissive member 40 (figures 1a-3b).
Regarding claim 3, the light emitting device according to claim 1, wherein the light transmissive member 40 is made of a ceramic containing a phosphor, or a single crystal phosphor (para. numbers 26-29).

Regarding claim 5, the light emitting device according to claim 1, wherein the light reflecting member 31 contains aluminum oxide (para. #’s 20-21).
Regarding claim 6, the light emitting device according to claim 1, further comprising a filter 34 disposed between the light transmissive member and the heat dissipation member 32 (figures 1b and 3b), the filter 34 being configured to transmit the light from the light emitting element 10, and to reflect light from the light transmissive member 40 (para. numbers 33-35).
Regarding claim 8, the light emitting device according to claim 1, wherein the light emitting element 10 is a laser diode (para. # 17).
Regarding claim 9, the light emitting device according to claim 1, wherein the light transmissive member 40 has a rectangular prism, a cylinder or a truncated cone (para. # 30).
Regarding claim 10, the light emitting device according to claim 9, wherein the light transmissive member has a rectangular prism (quadrangular prism shape, para. # 30) and the upper face of the light transmissive member 40 has a rectangle shape that is elongated in one direction (any face of the quadrangular prism shape could be construed as ‘upper face’ depending on the orientation of the lighting device and the quadrangular prism shape would have four rectangular sides or faces; also see figure 6b).
Regarding claim 11, the light emitting device according to claim 1, wherein an outer shape of the light reflecting member is a rectangular (see rectangular figures 6a and 6b, rectangular outer shape of reflector 31 or reflective outer shape through-hole 31a shown in figure 6b, also see paragraph numbers 14, 19, 32 and 38).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M SEMBER whose telephone number is (571)272-2381.  The examiner can normally be reached flexing generally from 7 a.m. to 5.00 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.